 

Gnited States Court of Appeals United States Courts

Southern District of Texas

for the fifth Circuit up

May 06, 2021
Nathan Ochsner, Clerk of Court

No. 20-20561

BRADLEY GARRETT,
Petitioner—Appellant,
versus

BoBBY LUMPKIN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

Respondent —Appellee.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 4:17-CV-3363

 

Before HIGGINBOTHAM, SMITH, and ENGELHARDT, Circuit Judges.
PER CURIAM:

This panel previously DISMISSED this appeal for lack of
jurisdiction. The panel has considered Appellant’s motion for
reconsideration.

IT IS ORDERED that the motion is DENIED.
 

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

May 06, 2021
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
No. 20-20561 Garrett v. Lumpkin
USDC No. 4:17-CV-3363

Enclosed is an order entered in this case.

Sincerely,

LYLE W. CAYCE, Clerk

Chyustna Racha p
By:
Christina C. Rachal, Deputy Clerk
504-310-7651

 

Mr. Bradley Garrett

Mr. Edward Larry Marshall
Mr. Nathan Ochsner

Mr. Patrick Daniel Todd
